 



Exhibit 10.11
( TALEO LOGO) [f18876f1887600.gif]
CONTRACT OF EMPLOYMENT EFFECTIVE AS OF THE 8th DAY OF March, 2006.
BETWEEN:      TALEO (CANADA) INC., having a place of business at 330 St-Vallier
St. East, Suite 400, in the City and District of Quebec, Province of Quebec, G1K
9C5,

(hereinafter referred to as “Taleo”)
AND:                Guy Gauvin
                    (hereinafter referred to as the “Executive”)
PRÉAMBULE
     WHEREAS Taleo is actively involved in the area of the development of
software;
     WHEREAS the detailed research of Taleo regarding the resolution of
management problems involving recruitment has resulted in the creation and
development of a certain software;
     WHEREAS the certain software of Taleo expresses itself through the data
programs and technical documentation regarding the system;
     WHEREAS Taleo possesses a certain technical expertise which is unique and
innovative to Taleo and as such is confidential in nature;
     WHEREAS it is of paramount importance to Taleo that the Executive holds in
the strictest of confidence any and/or all confidential information which he may
acquire during his employment with Taleo;
     WHEREAS Taleo wishes to employ the Executive;
     WHEREAS the Executive wishes to be employed by Taleo.

 



--------------------------------------------------------------------------------



 



WHEREFORE THE PARTIES COVENANT AND AGREE AS FOLLOWS:
SECTION 1 — INTERPRETATION

1.1   The division of this Contract of employment into articles and sections,
and the use of section titles is for convenience of reference only and shall not
affect the interpretation or construction of this agreement.

SECTION 2 — TERMS OF EMPLOYMENT

2.1   Subject to the terms and conditions of this Contract of Employment, Taleo
agrees to employ the Executive in the position of Executive Vice President,
Global Services. The Executive will report to Taleo’s Chief Executive Offer.
Executive will assume and discharge such responsibilities as are commensurate
with such position and as the CEO may direct from time to time.   2.2   In
addition, the Executive shall provide such reasonable services as may, from time
to time, be determined by his/her manager or such other person as Taleo may
designate, and shall provide updates on his/her activities on a regular and
timely basis or as requested.   2.3   During the term of employment, the
Executive will devote his/her full time, skill and attention to his/her duties
and responsibilities and shall perform faithfully and diligently.   2.4   During
the term of employment with Taleo, the Executive will not engage in any other
employment, occupation, consulting, or other business activity directly related
to the business in which Taleo is now involved or becomes involved during the
term of employment nor will the Executive engage in any other activities that
conflict with his/her obligations to Taleo.   2.5   The term of employment
between Taleo and the Executive in the position of Executive Vice President,
Global Services shall be for an indeterminate period of time beginning
January 1, 2005.   2.6   The Executive may be required to engage in such travel
(within Canada and/or abroad) as may be necessary to adequately perform his/her
duties outlined herein.

SECTION 3 — COMPENSATION AND OTHER BENEFITS

3.1   Base Salary. As of the Effective Date, the Taleo will pay Executive an
annual salary of $180,000.00 CAD as compensation for Executive’s services (the
“Base Salary”). The Base Salary will be paid periodically in accordance with the
Taleo’s normal payroll practices (but no less frequently than once per month)
and be subject to the usual, required withholding. Executive’s salary will be
subject to annual review, and adjustments will be made based upon the Taleo’s
standard practices or the discretion of the Company’s Board of Directors.   3.2
  Bonus. Executive’s annual target for the aggregate amount of annual and
quarterly bonuses will be $140,000.00 CAD (“Target Bonus”). Allocation,
eligibility and payment of Target Bonus will be based upon achievement of
quarterly and yearly performance goals approved by the Chief Executive Officer
and set forth in an annually and/or quarterly revised Target Bonus Schedule, the
first of which is attached hereto as Schedule A. Executive will have the
opportunity to discuss the nature of such performance goals with the Chief
Executive Officer prior to such performance goals being approved by the Chief
Executive Officer.   3.3   Taleo shall be responsible for directly making all
payroll deductions as source which may be due to the appropriate government
authorities as well as those deductions related to internal benefits programs.  
3.4   The Executive agrees and authorizes Taleo to make the necessary deductions
from his compensation or any other amount which may be owing in the case of an
over payment made to the Executive.

2



--------------------------------------------------------------------------------



 



3.5   Upon hiring the Executive will be eligible to receive medical and fringe
benefits including: life insurance, disability insurance (short term and long
term), healthcare coverage, dental coverage, home internet access (cable modem
or high speed access) in line with Taleo programs that may be changed from time
to time. Complete details of Taleo benefit plans will be reviewed with the
Executive upon commencement of employment. Taleo reserves the right to change
its benefits programs at any time.   3.6   Upon presentation of appropriate
receipts and manager approval, Taleo shall reimburse the Executive for all
ordinary and necessary business expenses as have been reasonably and necessarily
incurred, according to the Taleo’s expense reimbursement policy.

SECTION 4 — VACATION

4.1   The Executive shall be entitled to vacation in accordance with Taleo’s
Canadian Annual Vacation Policy but not in any event less than four (4) weeks of
paid annual vacation.   4.2   It is understood and agreed that the Executive
must receive prior approval from Taleo with respect to the scheduling of
vacation according to the Annual Vacation Policy.   4.3   The Executive will be
entitled to paid days off for the statutory holidays established by provincial
legislation in accordance with provincial law.

SECTION 5 — ABSENCES & HOURS OF WORK

5.1   The minimum work expectation is 40 hours per week.   5.2   It is
understood and agreed upon between Taleo and the Executive that the Executive
shall not be entitled to receive any remuneration whatsoever for hours worked in
excess 40 hours and that such work may be expected and obligatory.

3



--------------------------------------------------------------------------------



 



SECTION 6 — TERMINATION OF EMPLOYMENT

6.1   If Taleo or a successor corporation terminates Executive’s employment for
any reason other than Cause (as defined below) or if Executive resigns for Good
Reason (as defined below) then Taleo or the successor corporation will (1) pay
prorated bonuses for any partially completed bonus periods through Executives
termination date (at an assumed 100% on-target achievement of goal), less any
applicable provincial and federal required withholding amounts and other lawful
deductions, (2) continue to pay Executive’s Base Salary at the rate in effect at
the time of Executive’s resignation or termination of employment for a period of
12 months from the date of Executive’s resignation or termination of employment,
less any applicable provincial and federal required withholding amounts and
other lawful deductions, and (3) Taleo will reimburse Executive for any
applicable premiums Executive pays for coverage for Executive and Executive’s
eligible dependents for substantially the same health insurance coverage as
provided by the Taleo plan for a period of 12 months following the termination
of Executive’s employment, or the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment.   6.2   If Taleo or a successor corporation
terminates Executive’s employment for any reason other than Cause (as defined
below) or if Executive resigns for Good Reason (as defined below) and either
such event takes place within one year following a Change in Control (as defined
below), then Taleo or the successor corporation will (1) pay prorated bonuses
for any partially completed bonus periods through Executives termination date
(at an assumed 100% on-target achievement of goal), less any applicable
provincial and federal required withholding amounts and other lawful deductions,
(2) continue to pay Executive’s Base Salary at the rate in effect at the time of
Executive’s resignation or termination of employment for a period of 12 months
from the date of Executive’s resignation or termination of employment, less any
applicable provincial and federal required withholding amounts and other lawful
deductions, (3) pay bonuses (at an assumed 100% on-target achievement of goal)
at the rate in effect at the time of Executive’s resignation or termination of
employment for a period of 12 months from the date of Executive’s resignation or
termination of employment (bonuses will be prorated for any partially completed
bonus periods through the 12 month period from the date of Executive’s
resignation or termination of employment), less any applicable provincial and
federal required withholding amounts and other lawful deductions, and (4) Taleo
will reimburse Executive for any applicable premiums Executive pays for coverage
for Executive and Executive’s eligible dependents for substantially the same
health insurance coverage as provided by the Taleo plan for a period of
12 months following the termination of Executive’s employment, or the date when
Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment.   6.3   All
benefits set forth in Sections 6.1 and 6.2 are collectively referred to as
“Severance.” Severance payments shall be made by Taleo on the date such payments
would have been made had Executive’s employment relationship with Taleo
continued (e.g., Severance based on Base Salary shall be paid twice per month
and Severance based on Target Bonuses shall be paid quarterly or annually as
appropriate).   6.4   In addition to Severance, in the event that Company or a
successor corporation terminates Executive’s employment for any reason other
than Cause (as defined below) or if Executive resigns for Good Reason (as
defined below) and either such event did not take place within one year
following a Change in Control (as defined below), then Executive will receive
immediate vesting with respect to the number of options that would have vested
in accordance with Executive’s then-current stock option grants had Executive
remained employed for an additional 6 months and, if applicable, the Company’s
right of repurchase shall continue to lapse in accordance with Executive’s
then-current restricted stock grants for a period of 6 months from the date of
such termination or resignation of employment. In the event of Executive’s
termination of employment as described in this Section 6.4, the Executive’s then
vested stock options shall be exercisable for 3 months after Executive’s date of
termination. Notwithstanding the foregoing, in no case shall any option be
exercisable after the expiration of its term.

4



--------------------------------------------------------------------------------



 



6.5   In addition to Severance, in the event that Company or a successor
corporation terminates Executive’s employment for any reason other than Cause
(as defined below) or if Executive resigns for Good Reason (as defined below)
and either such event takes place within one year following a Change in Control
(as defined below), Executive will receive immediate vesting with respect to all
unvested stock options that are held by Executive and the Company’s right of
repurchase shall lapse entirely with respect to restricted stock grants from the
Company to Executive. In the event of Executive’s termination of employment as
described in this Section 6.5, the Executive’s then outstanding stock options
shall be exercisable for 3 months after Executive’s date of termination.
Notwithstanding the foregoing, in no case shall any option be exercisable after
the expiration of its term.   6.6   To the extent the terms of Executive’s
option agreement provide for terms more favorable than the ones set forth in
this Agreement, the terms of the option agreement shall prevail.   6.7   For
purposes of this Section 6, “Cause” means (i) any act of personal dishonesty
taken by Executive in connection with Executive’s employment responsibilities,
(ii) Executive’s conviction of a felony, (iii) any act by Executive that
constitutes material misconduct, (iv) repeated failures to follow the lawful,
reasonable instructions of the Chief Executive Officer, or (v) substantial
violations of employment or fiduciary duties, responsibilities or obligations to
Taleo.   6.8   For purposes of this Section 6, “Good Reason” means (i) without
Executive’s consent, a significant reduction of Executive’s duties, position or
responsibilities relative to Executive’s duties, position or responsibilities in
effect immediately prior to such reduction, other than a reduction where
Executive are asked to assume substantially similar duties and responsibilities
in a division of a larger entity after a Change in Control; (ii) without
Executive’s consent, a reduction of Executive’s Base Salary or Target Bonus
other than a one-time reduction that does not exceed twenty percent (20%) and
that is also applied to substantially all of Taleo’s senior executives; or
(iii) without Executive’s consent, Executive’s relocation to a facility or a
location greater than 75 miles from Quebec, QC. If Executive does not notify
Taleo in writing that Executive believes a significant reduction of Executive’s
duties, position or responsibilities has occurred pursuant to this Section 6
within thirty days of the event or occurrence that Executive believes to have
resulted in such a significant reduction, then such reduction shall be deemed
for purposes of this Agreement as not constituting Good Reason, as that terms is
used in this Section 6. Disagreement as to the allocation, eligibility and
payment of Target Bonus to be set forth in a Target Bonus Schedule shall not be
a basis for Good Reason resignation.   6.9   For purposes of this Section 6,
“Change in Control” means the occurrence of any of the following events: (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Taleo representing fifty percent
(50%) or more of the total voting power represented by the Taleo’s then
outstanding voting securities and such change in ownership results in a broad
management changes at Taleo; or (ii) the consummation of the sale or disposition
by Taleo of all or substantially all of Taleo’s assets; or (iii) the
consummation of a merger or consolidation of Taleo with any other corporation,
other than a merger or consolidation which would result in the voting securities
of Taleo outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) more than fifty percent (50%) of the total
voting power represented by the voting securities of Taleo or such surviving
entity or its parent outstanding immediately after such merger or consolidation.
  6.10   Notwithstanding the above, Taleo’s Chief Executive Officer reserves the
right to make reasonable organizational structure changes reasonably
commensurate with the position of Chief Executive Officer. Such changes may
include the shifting or reassignment of divisional, geographic or team
responsibilities among members of the executive team. Such changes are within
the reasonable discretion of the Chief Executive Officer and shall not
constitute Good Reason, as that term is used in this Section 6.

5



--------------------------------------------------------------------------------



 



6.11   Termination due to Death or Disability. If Executive’s employment
terminates by reason of death or Disability, then (i) Executive will be entitled
to receive benefits only in accordance with the Taleo’s then applicable plans,
policies, and arrangements, and (ii) Executive’s outstanding equity awards will
terminate in accordance with the terms and conditions of the applicable award
agreement(s).   6.12   Sole Right to Severance. This Agreement is intended to
represent Executive’s sole entitlement to severance payments and benefits in
connection with the termination of Executive’s employment. To the extent
Executive receives severance or similar payments and/or benefits under any other
Taleo plan, program, agreement, policy, practice, or the like, severance
payments and benefits due to Executive under this Agreement will be
correspondingly reduced (and vice-versa).   6.13   Separation Agreement and
Release of Claims. The receipt of any Severance or other benefit pursuant to
Section 6 will be subject to Executive signing and not revoking a separation
agreement and release of claims in a form reasonably acceptable to the Taleo.
Such agreement will provide (among other things) that Executive will not
disparage the Taleo, its directors, or its executive officers, and will contain
No-Inducement, No-Solicit and Non-Compete terms consistent with Section 6.12
below. No Severance will be paid or provided until the separation agreement and
release agreement becomes effective.   6.14   Non-solicitation and other terms
in separation agreement. In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of Severance pursuant to
Section 6, Executive agrees that as a condition to receipt of Severance, during
the 12-month period following termination of employment, Executive, directly or
indirectly, whether as employee, owner, sole proprietor, partner, director,
founder or otherwise, will (i) not hire, solicit, induce, or influence any
person to modify Executive’s employment or consulting relationship with the
Taleo (the “No-Inducement”), (ii) not solicit, divert or take away or attempt to
solicit, divert or take away the business of any customer or prospective
customer of the Taleo (the “No-Solicit”), and (iii) not engage in work in the
geographical area, as defined below, for the benefit of any business, in
competition with the Taleo’s business (“Non-Compete”). If Executive breaches the
No-Inducement, No-Solicit or Non-Compete, all continuing payments and benefits
to which Executive otherwise may be entitled pursuant to Section 6 will cease
immediately and shall be repaid to Taleo. Executive acknowledges that the time,
geographic and scope limitations of Executive’s obligations under this section
that are to be reflected in a separation agreement are reasonable, especially in
light of the Taleo’s desire to protect its Confidential Information and the
Severance and other benefits set forth herein, and that Executive will not be
precluded from gainful employment if Executive is obligated not to compete with
the Taleo during the period and within the geographical area. In the event the
provisions of this section are deemed to exceed the time, geographic or scope
limitations permitted by applicable law, then such provisions shall be reformed
to the maximum time, geographic or scope limitations, as the case may be, then
permitted by such law. The covenants contained in this section shall be
construed as a series of separate covenants, one for each city, town, suburb and
state within the geographical area. For purposes of this Section 6.12,
“geographical area” shall mean (i) all cities, towns and suburbs in Executive’s
state or province or territory of residence, (ii) all other states/provinces of
the United States and Canada, and (iii) all other countries of the world;
provided that, the Taleo currently markets its products via direct sales within
each such country prior to the date of the termination of Executive’s
relationship with the Taleo.

6



--------------------------------------------------------------------------------



 



SECTION 7 — NONDISCLOSURE, NON-USE & IP ASSIGNMENT

7.1   Confidentiality. The Executive will not, at any time, whether during or
subsequent to his/her employment hereunder, directly or indirectly, disclose or
furnish to any other person, firm or corporation, or use on behalf of
himself/herself or any other person, firm or corporation, any confidential or
proprietary information acquired by the Executive in the course of his/her
employment with Taleo, including, without limiting the generality of the
foregoing, product design, product roadmaps, future product plans, contractual
details relating to current Taleo clients, buying habits of present and
prospective clients of Taleo, pricing and sales policy, techniques and concepts,
the names of customers or prospective customers of Taleo or of any person, firm
or corporation who or which have or shall have treated or dealt with Taleo or
any of its subsidiaries or affiliated companies, any other information acquired
by the Executive regarding the methods of conducting the business of Taleo and
any of its subsidiaries and/or affiliates, any information regarding the
company’s methods of research and development, of obtaining business, of
manufacturing, of providing or advertising products or services, or of obtaining
customers, trade secrets and other confidential information concerning the
business operations of Taleo or any company and/or entity affiliated with Taleo,
except to the extent that such information is already generally known in the
public domain.   7.2   Former Employer Information. Executive agrees, during
employment with Taleo, not to improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that Executive will not bring onto the premises of Taleo
any unpublished document or proprietary information belonging to any such
employer, person or entity unless consented to in writing by such employer,
person or entity.   7.3   Third Party Information. Executive recognizes that
Taleo has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on Taleo’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. Executive agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out work for
the Taleo consistent with Taleo’s agreement with such third party.   7.4  
Assignment of Inventions. Executive agrees to promptly make full written
disclosure to Taleo, will hold in trust for the sole right and benefit of the
Taleo and hereby assigns to the Taleo, or its designee, all right, title and
interest in and to any and all inventions, original works of authorship,
developments, concepts, improvements, or trade secrets, whether or not
patentable or registrable under copyright or similar laws, which Executive may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time
Executive is in the employ of Taleo (collectively referred to as “Inventions”).
Executive further acknowledges that all original works of authorship which are
made by Executive (solely or jointly with others) within the scope of and during
the period of Executive’s employment with Taleo and which are protectible by
copyright are “works made for hire” as that term is defined in the relevant
copyright act.   7.5   Inventions Retained and Licensed. Executive has attached
hereto, as Schedule B, a list of all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to my
employment with Taleo (collectively referred to as “Prior Inventions”), which
belong to Executive, which relate to Taleo’s proposed business, products or
research and development, and which are not assigned to Taleo hereunder; or, if
no such list is attached, Executive represents that there are no such Prior
Inventions. If in the course of Executive’s employment with Taleo, Executive
incorporates into a Taleo product, process or machine a Prior Invention owned by
Emoloyee or in which Executive has an interest, Taleo is hereby granted and
shall have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide
license to make, have made, modify, use, and sell such Prior Invention as part
of or in connection with such product, process or machine.   7.6   Maintenance
of Records. Executive agrees to keep and maintain adequate and current written
records of all Inventions made by Executive (solely or jointly with others)
during the term of my employment with Taleo. The records will be in the form of
notes, sketches, drawings, and any other format that may be specified by Taleo.
The records will be available to and remain the sole property of Taleo at all
times.

7



--------------------------------------------------------------------------------



 



7.7   Patent and Copyright Registrations. Executive agrees to assist Taleo, or
its designee, at Taleo’s expense, in every proper way to secure Taleo’s rights
in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to Taleo of all pertinent information and data with
respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which Taleo shall deem necessary in order
to apply for and obtain such rights and in order to assign and convey to Taleo,
its successors, assigns, and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. Executive further
agrees that Executive’s obligation to execute or cause to be executed, when it
is in Executive’s power to do so, any such instrument or papers shall continue
after the termination of this Agreement. If Taleo is unable because of
Executive’s mental or physical incapacity or for any other reason to secure
Executive’s signature to apply for or to pursue any application for any Canadian
or foreign patents or copyright registrations covering Inventions or original
works of authorship assigned to Taleo as above, then Executive hereby
irrevocably designate and appoint Taleo and its duly authorized officers and
agents as Executive’s agent and attorney in fact, to act for and in Executive’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by Executive.   7.8   Return of Taleo Documents. Executive agrees
that, at the time of leaving the employ of Taleo, Executive will deliver to
Taleo (and will not keep in my possession, recreate or deliver to anyone else)
any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed by me pursuant to Executive’s employment with Taleo or otherwise
belonging to Taleo, its successors or assigns.

SECTION 8 — GENERAL PROVISIONS

8.1   The Executive authorizes Taleo to deduct from any payment due to the
Executive at any time, including a termination payment, any amounts owed to
Taleo by reason of purchases, advances, loans or in recompense for damage to or
loss of Taleo’s property or in recompense for damage to Taleo as a result of the
Executive’s breach of any term of the present Contract of Employment, save only
that this provision shall be applied so as not to conflict with any applicable
legislation.   8.2   The provisions of this Contract of Employment shall be
governed and interpreted in accordance with the laws of the Province of Quebec.
  8.3   The waiver by Taleo of any breach of any provision of this Contract of
Employment by the Executive shall not operate or be construed as a waiver of any
subsequent breach by the Executive.   8.4   This Contract of Employment
constitutes the entire agreement between the parties with respect to the
employment of the Executive and any and/or all previous agreements, written or
oral, express or implied between the parties or on their behalf relating to the
employment of the Executive by Taleo are terminated and cancelled and each of
the parties releases and forever discharges the other of and from all manner of
actions, causes of action, claims and demands whatsoever under or in respect of
any such agreement.   8.5   Any modification to this Contract of Employment must
be in writing and signed by the parties, or it shall have no effect and shall be
void.   8.6   In the event that any provision in this Contract of Employment
shall be deemed void or invalid by a Court of competent jurisdiction, the
remaining provisions shall be and remain in full force and effect.   8.7   The
rights which accrue to Taleo under this Contract of Employment shall pass to its
successors or assigns. The rights of the Executive under this Contract of
Employment are not assignable or transferable in any manner.

8



--------------------------------------------------------------------------------



 



8.8   Indemnification and Insurance. Executive will be covered under the Taleo’s
insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by the Taleo’s bylaws,
Certificate of Incorporation, and standard form of Indemnification Agreement,
with such insurance coverage and indemnification to be in accordance with the
Taleo’s standard practices for senior executive officers but on terms no less
favorable than provided to any other Taleo senior executive officer or director.
  8.9   Section 409A. To the extent section 409A is applicable to Executive and
notwithstanding anything to the contrary in this Agreement, any cash severance
payments due to Executive pursuant to this Agreement or otherwise will not be
paid during the six-month period following Executive’s termination of employment
unless the Company determines, in its good faith judgment, that paying such
amounts at the time or times indicated above would not cause Executive to incur
an additional tax under Section 409A of the Code and any temporary or final
Treasury Regulations and Internal Revenue Service guidance thereunder
(“Section 409A”). If the payment of any amounts are delayed as a result of the
previous sentence, any cash severance payments due to Executive pursuant to this
Agreement or otherwise during the first six (6) months after Executive’s
termination will accrue during such six-month period and will become payable in
a lump sum payment on the date six (6) months and one (1) day following the date
of the Executive’s termination. Thereafter, payments will resume in accordance
with the applicable schedule set forth in this Agreement.   8.10   To the extent
section 409A is applicable to Executive, Executive agrees to work in good faith
with the Company to consider amendments to this Agreement which are necessary or
appropriate to avoid imposition of any additional tax or income recognition
under Section 409A prior to the actual payment to Executive of payments or
benefits under this Agreement. Notwithstanding the foregoing, this Agreement
will be deemed amended, without any consent required from Executive, to the
extent necessary to avoid imposition of any additional tax or income recognition
pursuant to Section 409A prior to actual payments under this Agreement to
Executive. The parties agree to cooperate with each other and to take reasonably
necessary steps in this regard.   8.11   The Executive acknowledges that he has
read and understands this Contract of Employment, and further acknowledges that
he has had the opportunity to obtain independent legal advice with respect to
it.   8.12   This Agreement may be executed in counterparts and may be exchanged
by facsimile or electronically scanned and emailed copy. Each such counterpart
shall be deemed to be an original and all such counterparts together shall
constitute one and the same Agreement.   8.13   The parties hereto have
requested that this Contract of Employment be drafted in the English language.
Les parties aux présentes ont demandé à ce que le présent Contrat d’Emploi soit
rédigé en anglais.

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, THE PARTIES HERETO HAVE SIGNED THIS AGREEMENT THIS 8th DAY
OF MARCH 2006.

     
     /s/ Michael Gregoire
       /s/ Guy Gauvin
 
   
Taleo (CANADA) INC.
  Guy Gauvin
(Signature of Authorized Representative)
   

[SIGNATURE PAGE TO GUY GAUVIN EMPLOYMENT AGREEMENT]

10